Case 1:20-cv-03718-LDH-SJB Document 23 Filed 03/19/21 Page 1 of 4 PageID #: 101




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X

 MICHAL BENSHABAT,

                                Plaintiff,                           REPORT &
                                                                     RECOMMENDATION
                        v.                                           20-CV-3718-LDH-SJB

 T-FUSION LLC, doing business as ISABELLA, and
 ALLISON KAHN,

                                 Defendants.
 ----------------------------------------------------------------X

 BULSARA, United States Magistrate Judge:

        Plaintiff Michal Benshabat commenced this action against Defendants T-Fusion

 LLC and Allison Kahn (“Defendants”) on August 14, 2020, asserting causes of action

 under the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).

 (Compl. dated Aug. 14, 2020, Dkt. No. 1). Plaintiff filed an initial motion for settlement

 approval on November 23, 2020. (First Mot. for Settlement Approval dated Nov. 23,

 2020, Dkt. No. 17). After two scheduled hearings, at which Defendants’ settlement

 counsel and Plaintiff’s counsel, respectively, failed to appear, (see Order dated Jan. 27,

 2021; Order dated Feb. 1, 2021), the Court conducted a motion hearing pursuant to

 Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) on March 1, 2021.

 At the hearing, the Court informed the parties that the settlement agreement failed to

 include the amount of attorney’s fees sought and contained a general release, thus

 running afoul of Cheeks. (Tr. of Civ. Cause for Cheeks Hr’g dated Mar. 17, 2020 (“Tr.”),

 Dkt. No. 20 at 2:22–6:12). The Court explained that the Cheeks decision and numerous

 subsequent cases make clear that general releases are impermissible in FLSA settlement

 agreements. (Id. at 4:01–6:12). The Court directed the parties to file a corrected
Case 1:20-cv-03718-LDH-SJB Document 23 Filed 03/19/21 Page 2 of 4 PageID #: 102




 settlement agreement, and the parties agreed that they would do so. (Id. at 6:09–:12).

 On March 15, 2021, Plaintiff filed a revised motion for settlement approval. (Second

 Mot. for Settlement Approval dated Mar. 15, 2021, Dkt. No. 19).

        The revised settlement agreement does not “reflect[] a reasonable compromise of

 disputed issues [rather] than a mere waiver of statutory rights brought about by an

 employer's overreaching.” Le v. SITA Information Networking Computing, USA, Inc.,

 No. 07-CV-86, 2008 WL 724155, at *1 (E.D.N.Y. Mar. 13, 2008) (quotations and citation

 omitted); see also Cheeks, 796 F.3d at 200. In reaching this conclusion, I have

 considered, among other things, (1) whether the settlement amount as reflected in the

 settlement agreement is substantial and fair in light of litigation risk and is within the

 possible range of recovery; (2) whether the attorney’s fees and costs portion of the

 settlement is reasonable and commensurate with the degree of success obtained, see

 Fisher v. SD Protection Inc., 948 F.3d 593, 606-07 (2d Cir. 2020); (3) whether the

 release provided for in the agreement is limited in scope; and (4) whether the settlement

 agreement does not impose a duty of confidentiality.

        The settlement amount is substantial and fair, and the agreement does not

 impose a duty of confidentiality. However, the agreement contains a non-mutual

 general release:

        Plaintiff hereby irrevocably and unconditionally release[s] and forever
        discharge[s]      the      Corporate      and     Individual     Defendant
        (“Defendants”) . . . from any and all charges, complaints, claims, and
        liabilities of any kind whatsoever, known or unknown or
        suspected . . . which Plaintiff at any time had or claimed to have against
        Defendants regarding events that have occurred as of the Effective Date of
        this Agreement, including, without limitation, any and all claims related or
        in any manner incidental to the Litigation, Plaintiff’s alleged employment
        or termination, or any liability under the Fair Labor Standards Act and the
        New York Labor Law[.]



                                              2
Case 1:20-cv-03718-LDH-SJB Document 23 Filed 03/19/21 Page 3 of 4 PageID #: 103




 (Settlement Agreement and General Release of All Claims dated Mar. 10, 2020

 (“Agreement”), Dkt. No. 19-1 ¶ 3 (emphasis added)). A general release is inconsistent

 with a reasonable compromise and is an inappropriate waiver of unrelated statutory

 rights. Cheeks itself cites overbroad releases as an area with “potential for abuse” in

 FLSA settlement agreements. Cheeks, 796 F.3d at 206. The presence of a general

 release is a basis to reject a FLSA settlement. See, e.g., Aguilar v. N & A Prods. Inc., No.

 19-CV-1703, 2019 WL 5449061, at *3 (S.D.N.Y. Oct. 24, 2019) (“By failing to limit the

 release provision to the wage-and-hour claims at issue in this action, the Agreement

 improperly ‘confers an uncompensated, unevaluated, and unfair benefit on the

 employer and is inequitable and unfair.’ Accordingly, the release provision is far too

 broad to survive this Court’s scrutiny.” (quoting Lopez v. Nights of Cabiria, LLC, 96 F.

 Supp. 3d 170, 181 (S.D.N.Y. 2015))); McCall v. Brosnan Risk Consultants, Ltd., No. 14-

 CV-2520, 2016 WL 4076567, at *2 (E.D.N.Y. Apr. 15, 2016) (rejecting motion for

 approval of proposed settlement in part because it contained “an overbroad release of

 claims that [was] not limited to matters addressed in this action,” and noting that

 “District Courts in this Circuit have declined to approve FLSA agreements containing

 releases that are far too sweeping to be fair and reasonable” (quotations omitted));

 Torres v. Mc Gowan Builders, No. 18-CV-6099, 2020 WL 5369056, at *3 (E.D.N.Y.

 Sept. 8, 2020) (collecting cases). And there is no separate compensation given for the

 general release that may reduce its potential for abuse, nor are there non-FLSA or non-

 NYLL claims being settled. E.g., Chun Lan Guan v. Long Island Bus. Institute, Inc., No.

 15-CV-02215, 2020 WL 1289517, at *3 (E.D.N.Y. Mar. 18, 2020). The inclusion of a

 general release in this settlement agreement is therefore inappropriate.




                                              3
Case 1:20-cv-03718-LDH-SJB Document 23 Filed 03/19/21 Page 4 of 4 PageID #: 104




        For the reasons stated above, the Court respectfully recommends that the revised

 motion for settlement approval be denied without prejudice to renewal. Any objections

 to the Report and Recommendation must be filed with the Clerk of the Court within 14

 days of receipt of this report. Failure to file objections within the specified time waives

 the right to appeal any judgment or order entered by the District Court in reliance on

 this Report and Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2);

 Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to object

 timely to a magistrate [judge’s] report operates as a waiver of any further judicial review

 of the magistrate [judge’s] decision.”).



                                            SO ORDERED.



                                            /s/ Sanket J. Bulsara March 19, 2021

                                            SANKET J. BULSARA

                                            United States Magistrate Judge

 Brooklyn, New York




                                              4
